 

Exhibit 10.1 

 

ASSIGNMENT OF MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS ASSIGNMENT OF MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Assignment”) is
dated as of February 27, 2020, and is entered into between The Procaccianti
Group, LLC, a Rhode Island limited liability company (the “Assignor”), and
Procaccianti Hotel REIT, L.P., a Delaware limited partnership (the “Assignee”).

 

A.          Assignor is the purchaser under that certain Membership Interest
Purchase Agreement between TPG DP JV, LLC, ETJ Gano Holdings, Inc., PRJA Gano
Holdings, LLC, EHI Gano Holdings, Inc. and TPG DV Investors, LLC (collectively,
the “Seller”) dated as of January 14, 2020 (as amended, the “Agreement”); and

 

B.          Assignor desires to assign to Assignee all of Assignor's right,
title and interest in and under the Agreement to Assignee; and

 

C.          Assignee desires to accept such assignment and assume all of
Assignor's duties and obligations thereunder.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, receipt of which is hereby acknowledged, Assignor and Assignee
agree as follows:

 

1.          Assignor assigns, transfers and sets over to Assignee all of
Assignor's right, title and interest in and under the Agreement and any other
permits, rights and obligations arising under the Agreement or the property
described therein;

 

2.          Assignee hereby accepts such assignment and assumes and agrees to
perform all of Assignor's duties and obligations arising under the Agreement.

 

3.          Assignor represents and warrants to Assignee that the Agreement is
in full force and effect. Assignor is not in default under the Agreement and the
Seller thereunder has no defense, counterclaim or right of setoff against
Assignor; Assignor owned the purchaser's interest under the Agreement and has
the right and authority to make this Assignment, and has not previously
assigned, transferred or otherwise encumbered its rights under the Agreement.

 

[Execution appears on the following page.]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed as of the day and year first above written.

 

  ASSIGNOR:       The Procaccianti Group, LLC       By: /s/ James A.
Procaccianti     James A. Procaccianti, a Manager         ASSIGNEE:      
Procaccianti Hotel REIT, L.P.       By: /s/ James A. Procaccianti     James A.
Procaccianti     Authorized Representative

 



 Page 2

 